Case: 22-20347         Document: 00516584297             Page: 1      Date Filed: 12/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                                         United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                        FILED
                                                                                December 20, 2022
                                       No. 22-20347                                   Lyle W. Cayce
                                     Summary Calendar                                      Clerk


   United States of America,

                                                                      Plaintiff—Appellee,

                                             versus

   Gerrett Winn,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 4:18-CR-691-8


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Gerrett Winn appeals the 24-month above-guidelines sentence
   imposed following the revocation of his supervised release, which was part of
   his sentence for being a felon in possession of a firearm in violation of
   18 U.S.C. § 922(g)(1). He contends that the revocation sentence was based
   upon improper factors, including the seriousness of charges pending against



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-20347      Document: 00516584297          Page: 2     Date Filed: 12/20/2022




                                    No. 22-20347


   him in state court which had been dropped from the revocation proceedings
   and on the district court’s desire to impose just punishment after his prior
   lenient sentence. Winn also argues that the district court failed to give
   sufficient weight to the appropriate guidelines range, urging that the court
   erred in imposing a sentence applicable to a more serious grade B violation of
   supervised release to his less serious grade C violation.
          To the extent that Winn argues that his sentence was substantively
   unreasonable because the district court gave significant weight to an
   improper sentencing factor, our review is for plain error because he did not
   raise that argument before the district court. See United States v. Cano,
   981 F.3d 422, 425 (5th Cir. 2020).         He otherwise properly preserved
   a challenge to the substantive reasonableness of his sentence. Id. Sentences
   imposed upon revocation of supervised release are reviewed under the
   plainly unreasonable standard when an issue has been preserved for appeal.
   Id.
          Excluded from consideration when determining a revocation sentence
   are those factors listed in § 3553(a)(2)(A), which are the need for the
   sentence imposed “to reflect the seriousness of the offense, to promote
   respect for the law, and to provide just punishment for the offense.” See
   18 U.S.C. § 3553(a)(2)(A); United States v. Miller, 634 F.3d 841, 844 (5th Cir.
   2011). The district court specifically stated that it did not consider the
   dropped charges, proceeding only on the charged supervised release violation
   to which Winn pleaded true. The court did not expressly reference the
   § 3553(a)(2)(A) prohibited factors, and, even assuming, arguendo, that it did
   implicitly consider those factors, it also considered Winn’s significant
   criminal history, the substantial leniency previously shown him, and his
   almost immediate violation of the terms of his release, all permissible
   considerations in a revocation hearing. See § 3553(a)(1); United States
   v. Sanchez, 900 F.3d 678, 684-85 (5th Cir. 2018). Accordingly, even if the



                                          2
Case: 22-20347      Document: 00516584297          Page: 3    Date Filed: 12/20/2022




                                    No. 22-20347


   district court considered the need for just punishment and to promote
   respect for the law as an additional justification for the sentence, there is no
   indication that a § 3553(a)(2)(A) factor played a dominant role here, and
   Winn therefore fails to show the requisite plain (clear or obvious) error. See
   United States v. Rivera, 784 F.3d 1012, 1017 (5th Cir. 2015); see also Puckett
   v. United States, 556 U.S. 129, 135 (2009).
          The extent of the upward variance — from a guidelines range of five
   to 11 months to a sentence of 24 months — does not constitute an abuse of
   discretion; we have routinely upheld larger variances. See, e.g., United States
   v. Kippers, 685 F.3d 491, 500-01 (5th Cir. 2012). Winn fails to show that his
   revocation sentence is plainly unreasonable. See Cano, 981 F.3d at 425.
          Accordingly, the district court’s judgment is AFFIRMED.




                                          3